Citation Nr: 1441402	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-46 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from November 2003 to November 2007.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Seattle, Washington.  In May 2013, the Board denied entitlement to service connection for a bilateral shoulder disability, entitlement to service connection for a bilateral knee disability, and entitlement to an initial evaluation in excess of 10 percent for a right great toe disability.  

The Veteran appealed the May 2013 Board denials of service connection for bilateral shoulder and knee disabilities to the United States Court of Appeals for Veterans Claims (Court).  The May 2013 Board denials were vacated and remanded back to the Board by the Court in a June 2014 Court Order, based on a June 2014 Joint Motion For Partial Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the June 2014 Joint Motion, the May 2013 Board denial failed to address the April 2008 VA clinical finding of bilateral subpatellar crepitus and the September 2010 VA clinical finding of bilateral shoulder crepitus and impingement signs.  The Board also failed to address the applicability of 38 C.F.R. § 4.59 (2013), which discusses the significance of clinical findings of crepitus.  According to 38 C.F.R. § 4.59, crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures, should be noted carefully as points of contact which are diseased.

The June 2012 QTC evaluation and opinion, which the Board cites in its May 2013 denial, does not find any shoulder or knee disability and concludes that the Veteran's shoulders and knees are less likely than not due to service.  However, this opinion does not discuss the significant of the findings of crepitus in the shoulders and knees.  Consequently, additional development is warranted prior to adjudication by the Board of the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will arrange for review of the record by the QTC examiner who evaluated the Veteran in June 2012, if available, to determine whether the Veteran's crepitus of the shoulders and knees are causally related to service.  The reviewer is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's crepitus of the shoulders and knees was incurred in service or was aggravated beyond normal progression by service.  A complete rationale must be provided for any opinion offered.  

If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2013).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

If the QTC reviewer who evaluated the Veteran in June 2012 is unavailable, another appropriate medical professional will provide the above requested opinion and determine whether additional examination is warranted.

2.  The AMC/RO should then re-adjudicate the Veteran's claims for service connection for a bilateral shoulder disability and for a bilateral knee disability based on all of the evidence of record.  If either of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



